NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 2 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-50483

                Plaintiff-Appellee,             D.C. No. 3:16-cr-02317-DMS

 v.
                                                MEMORANDUM*
JOSE YANEZ-DOMINGUEZ,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Southern District of California
                    Dana M. Sabraw, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Jose Yanez-Dominguez appeals from the district court’s judgment and

challenges the 18-month sentence imposed following his guilty-plea conviction for

being a removed alien found in the United States, in violation of 8 U.S.C. § 1326.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Yanez-Dominguez contends that the district court improperly relied on his

criminal history as a reason to deny the parties’ joint request for a fast-track

departure under U.S.S.G. § 5K3.1 and impose an above-Guidelines sentence. The

court did not abuse its discretion. See United States v. Rosales-Gonzales, 801 F.3d

1177, 1180 (9th Cir. 2015). The court properly considered Yanez-Dominguez’s

criminal and immigration history, including his two previous illegal reentry

offenses for which he received lengthy sentences. See id. at 1184. Moreover, the

18-month sentence, two months above the high end of the guideline range, is

substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and

the totality of the circumstances. See Gall v. United States, 552 U.S. 38, 51

(2007).

      AFFIRMED.




                                           2                                       16-50483